DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Knirr on 4/7/2021.

The application has been amended as follows: 

IN THE CLAIMS

Claim 16, line 6, “the gas-liquid mixture” is amended to --the hydrocarbon gas-liquid mixture--
Claim 16, line 11, “a first portion” is amended to --a first conically-shaped portion--
Claim 16, line 13, “a second portion” is amended to --a second conically-shaped portion--

Claim 24, line 5, “a first portion” is amended to --a first conically-shaped portion--
Claim 24, line 7, “a second portion” is amended to --a second conically-shaped portion--


Claim 26, line 6, “a first portion” is amended to --a first conically-shaped portion--
Claim 26, line 8, “the gas-liquid mixture” is amended to --the hydrocarbon gas-liquid mixture--
Claim 26, line 9, “a second portion” is amended to --a second conically-shaped portion--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Siegfried (US 4928758 A) is the best available reference and teaches a majority of the claimed invention, as discussed in the Office Action dated 2/22/21. Independent claims 16, 24, 26, and 33 each require “a first conically-shaped portion” and “a second conically shaped portion”. As articulated by applicant in the reply of 3/17/21 and in citing the definition available from Merriam Webster of what the limitation “conically-shaped” conveys to one of ordinary skill in light of the specification, this limitation requires “a surface traced by a moving straight line passing through a fixed vertex” (page 13). The examiner finds this argument persuasive as this feature is not taught by Siegfried or rendered obvious based on the art of record and art known to the examiner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676